Citation Nr: 1217361	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  06-28 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the period prior to May 16, 2009, and in excess of 30 percent for the period from May 16, 2009, for an acquired psychiatric disorder (major depression and posttraumatic stress disorder (PTSD)). 

2.  Entitlement to an initial rating in excess of 30 percent for migraine and tension headaches. 

3.  Entitlement to a compensable rating for a left fifth metatarsal fracture. 

4.  Entitlement to a rating in excess of 10 percent for the period prior to January 24, 2003, and in excess of 20 percent since January 24, 2003, for fibromyalgia.

5.  Entitlement to a total disability rating for individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from June 1981 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the RO in Decatur, Georgia.  

This case was previously addressed by the Board in April 2010.  At that time, the Board dismissed the issue of entitlement to a compensable disability rating for a right eye disability.  It was noted that a February 2010 Informal Hearing Presentation from her representative had clearly expressed her desire to withdraw her appeal as to that issue.  Nevertheless, in a statement submitted in September 2011, the Veteran argued that she believed she was entitled to a higher rating for her right eye disability.  The AMC addressed the issue of a compensable disability rating for a right eye disability in a December 2011 Supplemental Statement of the Case (SSOC).  Notably, her representative's most recent Informal Hearing Presentation did not include the issue of the right eye disorder.  

Veterans are free to file and withdraw claims as they wish, and when claims are withdrawn they "cease to exist." Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  This is not a situation where the Board is challenging the adequacy of the substantive appeal to refuse consideration of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (concluding that the time limit for filing a substantive appeal to the Board under 38 U.S.C. § 7105(d)(3) is not jurisdictional).  Rather, in this case it is the Veteran, through her representative, who terminated her appeal of the issue in February 2010.  The Board acknowledges that the RO issued an SSOC addressing the issue in December 2011, as if the issue were on appeal.  However, once a claim is withdrawn, the Board is no longer has jurisdiction over it.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (stating that a veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim).  Accordingly, the Board does not have jurisdiction over the issue.  The Board is hereby referring the Veteran's September 2011 statement to be treated as a new claim for increase.  

The Board notes that there was a similar confusion with respect to the issues of entitlement to an increased evaluation for fibromyalgia and the assignment of an earlier effective date for an increased rating for fibromyalgia.  The Board's April 2010 decision dismissed the earlier effective date claim based on the Veteran's expressed desire to withdraw the issue.  See February 2010 Informal Hearing Presentation.  The increased rating issue was Remanded for additional development.  The AMC appears to have confused the matter and treated the increased rating issue as the dismissed issue.  Such was error.  The increased rating issue remains ripe for appellate consideration and under the Board's jurisdiction, and is being Remanded for additional development.  The issue of the assignment of an earlier effective date for an increased rating for fibromyalgia, even though it was addressed in the December 2011 SSOC, was clearly dismissed and no longer under the Board's jurisdiction.

Regarding the claim for TDIU, at the time of the April 2010 Board decision and Remand, the Board addressed the possibility of whether a claim of entitlement to TDIU had been raised.  At that time, the Veteran had not claimed to be unemployed or unemployable and the Board concluded that the issue had not been raised.  However, since that time, in September 2011, the Veteran has indicated that she had to stop working due to her service-connected fibromyalgia.  Thus, the Board has addressed the claim of a TDIU herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Further the Board notes that since its April 2010 decision and Remand, the AMC granted service connection for a left ankle disorder.  As the grant of service connection fully satisfied the issue on appeal, it is no longer before the Board. 

The issues of entitlement to an increased initial rating for service-connected left ankle disability, entitlement to a compensable rating for a right eye disability, service connection for tendonitis as secondary to service-connected fibromyalgia service connection for adrenal disorders, and service connection for temporomandibular joint disorder (TMJ), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 10 percent for the period prior to January 24, 2003, and in excess of 20 percent since January 24, 2003, for fibromyalgia as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement dated in February 2012, prior to the promulgation of a decision in the current appeal, the Veteran asked, through her representative, that her claim for entitlement to an initial rating in excess of 10 percent for the period prior to May 16, 2009, and in excess of 30 percent for the period from May 16, 2009, for an acquired psychiatric disorder (major depression and PTSD), be withdrawn from appellate review.

2.  The Veteran's service connected headache disorder does not occur very frequently or cause completely prostrating and prolonged attacks productive of severe economic inadaptability.
 

3.  The residuals of the Veteran's left foot fracture result in moderate disability of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for the period prior to May 16, 2009, and in excess of 30 percent for the period from May 16, 2009, for an acquired psychiatric disorder (major depression and PTSD) have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The criteria for an initial rating in excess of 30 percent for migraine and tension headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2011).

3.  The criteria for a compensable rating, but no higher, for service-connected residuals of a left foot fracture, including left fifth metatarsal, have been met. 38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

In the present case, in February 2012, the Veteran's representative filed a written statement that the Veteran was "withdrawing any further appeal as to the psychiatric conditions."  She fulfilled the requirements under 38 C.F.R. § 20.204 (b) by listing the specific claims she wished to withdraw.  

In view of her expressed desire, the Board concludes that further action with regard to this issue is not appropriate. The Board does not have jurisdiction over the withdrawn issues, and, as such, her appeal is dismissed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the claim for an increased rating for headaches, the claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.

Regarding the claim for an increased rating of the left fifth metatarsal, a letter satisfying the notice requirements was sent to the Veteran in January 2004.  A follow up letter sent in February 2009 addressed the specific schedular criteria for a foot injury rating and a May 2010 letter addressed the Dingess requirements.  The matters were most recently readjudicated in a December 2011 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such has been accomplished.  The RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  In this regard, the AMC complied with the remand directive by requesting outstanding VA treatment records and asking the Veteran to complete authorization and consents for various private treatment providers.  The Veteran did not respond to this request.

Next, in compliance with the April 2010 remand, the Veteran was provided with VA examinations regarding her left fifth metatarsal as well as her migraines, in October 2010.  The Board finds that the reports are adequate reports upon which to base a decision.  The VA examiners reviewed the claims files, obtained a history from the Veteran and conducted thorough physical examinations.  

The Veteran was also provided a VA examinations for her headaches and left fifth metatarsal disabilities, in January 2004.  The Board finds that the report is an adequate report upon which to base a decision.  Specifically, the VA examiners reviewed the claims files, obtained a history from the Veteran and conducted thorough physical examinations.  

Additionally, the Veteran was afforded the opportunity to testify before a Decision Review Officer (DRO) in November 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the DRO identified both issues.  Transcript page 1.  He also elicited testimony necessary to determine the severity of the Veteran's headache and left foot disabilities.  Transcript pages 4, 5, 13. The DRO also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim regarding headaches and left foot problems, to include evidence reflecting recent treatment or care.  Transcript page 3, 13.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  The Board finds that it can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 112, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).  Here, the disabilities have not significantly changed and uniform evaluations are warranted.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

      a.  Headaches

The Veteran is currently assigned a 30 percent rating for her service-connected headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Service connection was initially granted in September 2004 and assigned a noncompensable rating.  Following her notice of disagreement with the initial rating, the rating was increased to 30 percent, effective in January 2003, the date of her claim.   

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, p. 1523 (30th ed. 2003).

In this case, the Veteran contends that her headaches warrant a 50 percent rating.  However, for the following reasons, the Board finds that an increased rating is not warranted.  

Specifically, at the January 2004 VA examination, the Veteran reported that she had two types of headaches.  She described the first type of headache as predominantly retro orbital, which radiates to encompass the entire head into the neck.  She felt pressure without nausea, vomiting, photophobia, or phonophobia.  She also described a frequency of 7 to 8 times per month of variable duration, from hours to days.  She also reported a pain level of 4-5 out of 10 with no identifiable triggers.  A second type of headache was described as one without aura that was predominantly left frontal, dull aching sensation, with occasional variable presentation left posterior or right sided.  She reported pain as 7 or 8 out of 10 with associated nausea and vomiting, photophobia and phonophobia, which severely worsens with activity.  She reported that it incapacitates her, requiring a dark, quiet room and rest with use of prescription drugs.  She reported frequency of once per month with a duration of 2 to 3 days.  The January 2004 VA examiner diagnosed tension headaches and migraine headaches.  A neurological examination was unremarkable.  

Next, at her October 2010 VA examination, the Veteran reported that while her average migraines were not prostrating, her flare ups occur once per month, last three or four days, and are prostrating 90 percent of the time.  She also reported daily tension headaches that are severe at times and cause her to have to go to bed.    

The reports at both VA examinations indicate prostrating episodes of the Veteran's headaches occurring on an average of once per month.  Her symptoms have not changed significantly from the time of the January 2004 VA examination and the October 2010 VA examination.  The next higher (50 percent) rating is not warranted as the evidence does not demonstrate very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  The frequency of such symptomatology is simply not demonstrated.  There is equally no indication that the Veteran's headaches has resulted in severe economic inadaptability.  It is true that the Veteran is presently unemployed.  However, by her own statements, her discontinuance of work was the result of another service connected disability.  See Informal Hearing Presentation.  

The Board has considered the Veteran's statements that she should be entitled to a 50 percent disability rating.  However, the evidence does not show that even her daily tension headaches are completely prostrating or that they are productive of severe economic inadaptability.  

In reaching this conclusion, the Board has considered private treatment records from Dr. S.P. dated in March 2009 which reflects the Veteran reported that she wakes with headaches. 

A November 2010 VA outpatient treatment record indicates headaches two to three times per month.  She reported that they are relieved by prescription drugs 60 to 70 percent of the time.  The VA physician indicated that the Veteran was to be given an injection for her migraine and prescribed daily medication for prevention of migraines if she lost a lot of days per month due to migraines.  

The Board acknowledges that the Veteran reported at the October 2010 VA examination that she missed 30 days of work in the year prior to the examination, due to a combination of headaches and fibromyalgia.  Her contentions regarding missed work due to fibromyalgia is addressed in the Remand section below.  Even if the Board attributed all 30 days of missed work to the Veteran's headache disability, that would equate to the 2 to 3 days of prostrating attacks which she has already described, and which supports an assignment of a 30 percent disability rating.  VA outpatient treatment records confirm that the Veteran missed two to three days of work per month due to migraines.  

Again, as the 30 percent disability rating addresses these symptoms and frequency and duration of prostrating attacks, it more adequately approximates the Veteran's symptoms.  The claim for increase must be denied. 

	b.  Left Fifth Metatarsal

The Veteran was granted service connection for residuals of a left foot fracture, including the left fifth metatarsal disability, in November 2001.  The disability was rated as noncompensable.  She filed a claim for increase in December 2003.  

Under DC 5284, moderate foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals. 38 C.F.R. § 4.71a , DC 5284.   

At the January 2004 VA examination the Veteran reported pain that was usually rated at a pain level of 2 out of 10 but that two to three times per week, it rose to a pain level of 8 or 9 out of 10. She reported that she stayed on her feet for long periods of time.  She stated that she was unable to wear high heels and that her foot pain affected her daily activities in that it was difficult for her to jog or exercise.  She said that she did not wear crutches, braces, canes or corrective shoes.  She indicated that she occasionally took over the counter medicine for her foot pain.  She added that if she was off of her feet, she was able to maintain a pain level of 2 out of 10.  X-rays reviewed at the VA examination revealed a slight amount of degenerative joint disease at the left fifth metatarsal base area.  The examiner remarked that there was no evidence of progressing bony deformity or muscle strain.

The Veteran underwent a second VA examination in October 2010.  At that time, she reported flare-ups occurring once per month with pain rated as 8 out of 10 with swelling. She reported that during flare-ups she avoids walking and standing.  Ice helps during flare ups.  The VA examiner was unable to estimate loss of range of motion or function during flare-ups without resort to speculation.  The Veteran also reported that she uses shoe inserts/orthotics but does not use a cane, crutches, or corrective shoes.  A physical examination showed no weakness or tenderness of the foot or toes.  The VA examiner opined that the Veteran's left fifth metatarsal fracture was best characterized as mild.  He acknowledged that prolonged walking (over two miles) and standing (over an hour) would be limited.  The VA examiner further opined that her fracture did not have marked interference on her employment.  

Based on her complaints of significant pain two to three times per week, some limitation of function, and resolving all doubt in her favor, the Board finds that a moderate disability has been shown.  A 10 percent rating is warranted.  

However, there is simply no basis for assigning a higher (20 percent) rating.  Moderately severe disability of the foot is not demonstrated.  The Board emphasizes that the October 2010 examiner clearly indicated that the residuals of the Veteran's left foot disability was best described as "mild."   There was an absence of weakness, tenderness, or limitation of motion.  

In considering this disability, the Board recognizes that VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). However, the applicable rating criteria do not provide for a disability rating based on loss of range of motion and, if entitlement to an increased rating is not reliant on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran contends that she should be afforded a compensable rating for her left fifth metatarsal disability under Diagnostic Code 5003 (degenerative arthritis) and 38 C.F.R. § 4.59.  Specifically, she contends that she has been diagnosed with degenerative arthritis in the left foot and she has complained of significant pain in the foot.  A review of the file indicates that X-ray evidence dated in September 2001 diagnosed degenerative joint disease of the fifth metatarsocuboid joint on the left foot.  At that time, the September 2001 VA examiner noted that pain was minimal at that time but was expected to gradually worsen as she aged.  

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the Court held that read together, DC 5003 and § 4.59 state that painful motion of a major joint or groups caused by degenerative arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, combined under DC 5003, even though there is no actual limitation of motion.  The Veteran has reports that her pain limits her ability to jog and exercise, and that her pain subsides when she is not standing.  Such was considered in assigning her a 10 percent rating under DC 5284.  The assignment of a separate compensable rating based on the same symptoms is a prohibited practice.  38 C.F.R. § 4.14.

The Board has also considered whether a higher rating is warranted under other diagnostic codes related to foot disabilities but finds the codes are not applicable.  The Veteran does not have diagnoses or symptoms consistent with claw foot (Diagnostic Code 5278), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  

Emphasis is also placed on the fact that DC 5172 provides that the amputation of any toe, other than the great toe, without metatarsal involvement commands the assignment of a noncompensable rating.  A compensable rating is assigned when there is removal of the metatarsal head.  The Veteran retains the use of her left little toe with subjective complaints of pain as noted above.  As demonstrated in the X-ray evidence, the metatarsal is involved in the present case.   

In short, the evidence indicates that the Veteran's residuals of a fracture to the fifth toe on her left foot has resulted in residual symptoms that are moderate.  A compensable rating, but no higher, is warranted on this basis.

	c.  Other considerations 

The Board has considered the Veteran's statements regarding the severity of her headache and left fifth metatarsal symptoms.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms of headache and toe pain because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges her belief that her symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, to be more probative than the Veteran's lay assessment of the severity of her headaches and metatarsal disabilities.

Finally, the disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

There has been no showing that the Veteran's disability picture for her headache and left fifth metatarsal disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether her disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.


ORDER

The claim for entitlement to an initial rating in excess of 10 percent for the period prior to May 16, 2009, and in excess of 30 percent for the period from May 16, 2009, for an acquired psychiatric disorder (major depression and PTSD) is dismissed without prejudice.

An initial rating in excess of 30 percent for migraine and tension headaches is denied. 

A compensable rating, but no higher, for a left fifth metatarsal disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the issue of increased ratings for service-connected fibromyalgia, the Board finds that a remand is required.  In a statement received in September 2011, the Veteran reported symptoms indicating that her fibromyalgia disability has worsened since the October 2010 VA examination.  Specifically, she indicated that she had new symptoms including pain in both arms with osteoarthritis in both wrists and nerve damage.  She reported that she experienced burning sensations in both legs.  She also submitted a report from a private neurologist who indicated that the pain in her arms is due to fibromyalgia.  She reported that due to her fibromyalgia, she was not able to continue the volume of typing needed to do her job and that between the physical handicap of her hands and arms plus her constant fatigue, she was forced to resign.  Thus, while her last VA examination is only about 18 months old, the Board finds that it has little choice but to Remand the matter for a contemporaneous VA medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2011).

Further, as the Veteran has made a competent statement that she had to stop working due to her fibromyalgia, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The RO/AMC should consider whether to grant a TDIU when it reconsiders the Veteran's increased rating claim on Remand.  The RO should also ensure that it complies with the appropriate VCAA notice regarding the claim for TDIU. 

Lastly, any relevant, outstanding VA outpatient treatment records should be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice for entitlement to a TDIU. Conduct any necessary further development.

2.  Obtain any outstanding VA outpatient treatment records related to fibromyalgia from the VA medical center in Bay Pines from November 2011 to the present. 



3.  Next, after the development described above is completed, the RO should schedule the Veteran for a VA examination to address the current severity of her fibromyalgia.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should indicate whether the Veteran's fibromyalgia is manifested by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy. "Widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Additionally, the examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent or greater probability) that her service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following a substantially gainful consistent with her education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  The RO/AMC must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, readjudicate the Veteran's claim, to include the issue of entitlement to a TDIU.  If TDIU is not granted, the RO should consider referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the claimant's disability picture warrants the assignment of an extraschedular rating.  If any benefit is not granted in full, the RO must furnish a supplemental statement of the case, and the Veteran and her representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


